DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claim 1 is allowable. The restriction requirement among species I-III, as set forth in the Office action mailed on 11/27/2018, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 11/28/2018 is withdrawn.  Claim 4, directed to species II, is no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in telephone and email communication with Jason Perilla on 1/7/2021.
The application has been amended as follows: 

1. 	A semiconductor wafer comprising:
a substrate formed from a first material;
a first device area on the semiconductor wafer, the first device area containing an integrated circuit device comprising an epitaxial layer formed on the substrate;
a street extending between the first device area and a second device area on the semiconductor substrate, wherein the epitaxial layer extends across the street;
an isolation region formed within the epitaxial layer from a top surface of the epitaxial layer into the epitaxial layer, the isolation region extending partially or fully around the integrated circuit device; and
one or more passivation layers formed over at least a part of the integrated circuit device and extending from the first device area, over the isolation region, and to terminate within the street at a distance into the street farther than the isolation region extends into the street.

12. 	A semiconductor die comprising:
a substrate formed from a first material;

an isolation region formed within the epitaxial layer from a top surface of the epitaxial layer into the epitaxial layer, the isolation region extending partially or fully around the integrated circuit device; and
one or more passivation layers formed over at least a part of the integrated circuit device and extending to a distance beyond the isolation region toward an edge of the semiconductor die farther than the isolation region extends toward the edge of the semiconductor die, the one or more passivation layers terminating before the edge of the semiconductor die.


Allowable Subject Matter
Claims 1-18 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art of record, Bonart (US 2016/0064362), discloses a semiconductor wafer comprising: a substrate formed from a first material; a first device area on the semiconductor wafer, the first device area containing an integrated circuit device comprising an device layer formed on the substrate; a street extending between the first device area and a second device area on the semiconductor substrate, wherein the device layer extends across the street; an isolation region formed within the device layer from a top surface of the device layer into the device layer, the isolation region extending partially or fully around the integrated circuit device; and one or more passivation layers formed over at least a part of the integrated circuit device and extending from the first device area, over the isolation region, and to a distance into the street farther than the isolation region extends into the street (see Bonart, FIG. 4A, 
The prior art of record, Hikita (US 2006/0273347), discloses a semiconductor die comprising: a substrate formed from a first material; an integrated circuit device formed on the semiconductor die and comprising an epitaxial layer; an isolation region formed within the epitaxial layer from a top surface of the epitaxial layer into the epitaxial layer, the isolation region extending partially or fully around the integrated circuit device; and one or more passivation layers formed over at least a part of the integrated circuit device and extending toward an edge of the semiconductor die (see Hikita, FIG. 1, [0013], [0033]-[0034]). The prior art of record, Bonart (US 2016/0064362), teaches one or more passivation layers extending to a distance beyond the isolation region toward an edge of the semiconductor die farther than the isolation region extends toward the edge of the semiconductor die (see Bonart, FIG. 5, [0038]-[0040]). The prior art of records, individually or in combination, do not disclose nor teach “the one or more passivation layers terminating before the edge of the semiconductor die” in combination with other limitations as recited in claim 12. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIH TSUN A CHOU whose telephone number is (408)918-7583.  The examiner can normally be reached on M-F 8:00-16:00 Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on (571) 272-1670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 
/SHIH TSUN A CHOU/Examiner, Art Unit 2811